            Case 1:18-cr-00835-OTW Document 44 Filed 04/12/19 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------x
                                                              :
UNITED STATES OF AMERICA,
                                                              :
                      -v.-                                    :   18-CR-835 (OTW)
                                                              :
IVAN NIEVES,                                                  :   ORDER
                                                              :
                                       Defendant.             :
                                                              :
                                                              :
--------------------------------------------------------------x

         ONA T. WANG, United States Magistrate Judge:

         For the reasons stated on the record at the trial held on April 11, 2019, it is HEREBY

ORDERED that:

         1. The parties are to appear for a sentencing on July 17, 2019 at 11:00 a.m. in

              Courtroom 20D, 500 Pearl Street.


         2. Defendant’s sentencing submission shall be filed by July 2, 2019. The government’s

              sentencing submission shall be filed by July 10, 2019.


         3. The probation department is respectfully requested to expedite Defendant’s pre-

              sentence report. The report shall be made available by June 18, 2019.


         SO ORDERED.



                                                                  s/ Ona T. Wang
Dated: April 12, 2019                                                        Ona T. Wang
       New York, New York                                           United States Magistrate Judge
